Case 2:20-cv-11729-SB-RAO Document 25 Filed 06/14/21 Page 1 of 2 Page ID #:106




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES - GENERAL


Case No.: 2:20-cv-11729-SB-RAOx                                Date:    6/14/2021


Title:    Nahid Sedaghatfar v. IDT Domestic Telecom, Inc.


Present: The Honorable        STANLEY BLUMENFELD, JR., U.S. District Judge
                   Victor Cruz                                       N/A
                   Deputy Clerk                                 Court Reporter

    Attorney(s) Present for Plaintiff(s):            Attorney(s) Present for Defendant(s):
                  None Appearing                               None Appearing

Proceedings:         [In Chambers] ORDER CONTINUING OSC RE: DISMISSAL
                     HEARING (DKT. NO. 24)

         The Court has received Plaintiff’s response to the Court’s Order to show
  cause re: Dismissal. Dkt. No. 24. Plaintiff requests additional time to finalize the
  settlement agreement and requests a continuance of the OSC hearing.

         The Court continues the OSC re: Dismissal hearing to July 9, 2021 at 8:30
  a.m. If the parties file a proposed order to dismiss the entire action with prejudice
  by July 2, 2021, the OSC shall be taken off calendar without further notice.
  Otherwise, the parties shall appear at the OSC hearing, and the Court shall set a
  trial date based on the date of the filing of the complaint.

          The parties should not expect any further continuance. If they nonetheless
  seek one, it will be summarily denied absent a specific and detailed showing of:
  (a) all the actions taken to complete the settlement (including the date of each
  action); (b) what remains to be done; (c) why the remaining acts could not
  previously have been done; and (d) the amount of time required for each remaining
  act (with a justification for the required time). In any event, the parties should

  CV-90 (12/02)                    CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                               1
Case 2:20-cv-11729-SB-RAO Document 25 Filed 06/14/21 Page 2 of 2 Page ID #:107




 expect to appear at the OSC hearing if they fail to complete the settlement by the
 dismissal date and should further expect the Court to set the matter for trial
 reasonably soon thereafter.

          IT IS SO ORDERED.




 CV-90 (12/02)                  CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                            2
